Citation Nr: 1734771	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-43 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lung disorder, including wheezing and asbestosis, to include as due to an undiagnosed illness..

2.  Entitlement to service connection for forgetfulness and a sleep disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to service connection for degenerative joint disease of the cervical and thoracolumbar spine.
 
5.  Entitlement to service connection for radiculopathy of the lower extremities, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for right shoulder disorder, to include a right rotator cuff tear.

7.  Entitlement to service connection for thrombocytopenia, claimed as cancer, claimed as due to an undiagnosed illness. 

8.  Entitlement to service connection for a skin disorder, to include tinea corporis and a skin rash.  

9.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and His Spouse


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to January 1968; he then served in the Naval Reserve with various periods of active duty training and inactive duty training; he had a final period of active duty from January to September 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.
The Veteran testified before a Veterans Law Judge in June 2014.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted that hearing has since retired.  In accordance with 38 C.F.R. § 20.707, which states that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on appeal, in May 2017, the Veteran was sent a letter offering him the opportunity to testify at a new Board hearing.  38 C.F.R. § 20.707 (2016).  On May 28, 2017, the Veteran responded to that letter stating that he did not want a new Board hearing and that he wished to have the case considered on the evidence of record.  Thus, the Board may proceed with adjudication of the claim.  

In January 2015, the Board denied the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for radiculopathy of the lower extremities and headaches.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Partial Remand (Joint Motion), the Court remanded these issues to the Board in December 2015.  

The Joint Motion noted that the Veteran's right shoulder, hearing loss, forgetfulness and sleep disorder, degenerative joint disease, lung, thrombocytopenia, skin and sinusitis claims were not finally decided as they had been remanded and were therefore not before the Court.  The Joint Motion noted, too, that as the Veteran was not appealing the Board's January 2015 denial of entitlement to service connection for ischemic heart disease, sleep apnea, and a left eye disorder and thus that those claims should be deemed abandoned.  

Of note, in March 2015, the Veteran submitted a notice of disagreement form to the RO in which he indicated that he had new evidence in support of his claims for service connection for ischemic heart disease, sleep apnea and a left eye disorder and that he did want those service connection claims to go forward.  As those service connection issues were finally decided by the Board and not appealed to the Court, the March 2015 correspondence is thus interpreted as a claim to reopen those finally decided claims and is referred to the RO for appropriate consideration and action.  38 C.F.R. § 19.9 (b) (2016).

Additionally, following the January 2015 Board remand, in an August 2015 rating decision, the RO granted service connection for allergic rhinitis claimed as sinusitis and for left ear hearing loss.  As those issues have been granted in full, they are no longer before the Board.

Following the issuance of the Court Remand, in April 2016, the Board reopened the claims of service connection for radiculopathy of the lower extremities, and service connection for headaches.  The Board further noted that the issues remanded in the January 2015 decision were still subject to the remand orders noted therein.

The issues of entitlement to service connection for right ear hearing loss, degenerative joint disease of the cervical and thoracolumbar spine, radiculopathy of the lower extremities, a right shoulder disorder, thrombocytopenia, a skin disorder and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a lung disorder is not related to the Veteran's active military service or to any event therein, to include asbestos exposure.

2.  The preponderance of the evidence shows that forgetfulness and a sleep disorder are symptoms of the Veteran's service-connected posttraumatic stress disorder (PTSD).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for forgetfulness and a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims considered on their merits herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that VA has complied with the VCAA's notification and assistance requirements.

As pertaining to the claims considered here, the Board notes that, in its January 2015 remand, the Board requested that the Veteran be afforded a VA examination in order to resolve conflicting respiratory diagnoses.  Regarding the Veteran's forgetfulness and sleep disturbance, the Board stated that the Veteran must be afforded a VA examination in order to determine whether these were symptoms of service-connected PTSD, another disorder rather than a separate and a distinct disorder, or signs or symptoms of an undiagnosed illness.

In response, the Veteran was afforded a new VA examination of the lungs in August 2015 which fulfilled the mandates of the January 2015 remand instructions, provided a thorough discussion of the Veteran's symptoms and medical history and a complete rationale.  The Veteran was not afforded a specific examination for his sleep disorders and forgetfulness.  However, in a May 2015 PTSD VA examination, the Veteran's sleep problems and forgetfulness were described by the examining clinical psychologist as symptoms of and related to PTSD.  As this examination directly addressed the questions raised by the January 2015 remand, i.e. whether the claimed disorders were symptoms of PTSD, or another disorder, a distinct disorder or symptoms of an undiagnosed illness, to request a new examination would only serve to delay, rather than inform, the Board in its adjudication of the appeal.  As such the development requested in the January 2015 Board remand has been fulfilled and the issues are ready for adjudication.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

VA's Adjudication Procedures Manual (M21-1) provides that veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  In this regard, a claim based on exposure to asbestos requires a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and a diagnosed disability that has been associated with in-service asbestos exposure.  See M21-1, IV.ii.1.I.3.a.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Additionally, pursuant to 38 U.S.C.A. § 1117 , "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation. 38 U.S.C.A. § 1117 (a)(1); 38 C.F.R. § 3.317 (a)(1).  As the Veteran's DD-214 shows that he served in the Southwest Asia Theater of operations from January 1991 to May 1991, these provisions apply in this matter.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection." 38 U.S.C.A. § 1117 (a)(2)(A), (B), (C); 38 C.F.R. § 3.317 (a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317 (a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117 (g); 38 C.F.R. 
 § 3.317(b). 

The provisions of 38 C.F.R. § 3.317 (a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lung Disorder

The Veteran contends that he was exposed to asbestos while serving upon the U.S.S. Paul Revere and that that exposure, or exposure to chemicals while serving in Southwest Asia, resulted in a lung disability.

The Board finds that competent, credible, and probative evidence establishes that a lung disorder is not etiologically related to the Veteran's active service.

Service treatment records include a January 1968 treatment note which noted the Veteran's complaints of chest pain.  February 1974, February 1976, January 1980, December 1983, April 1985, February 1987, October 1988, March 1990 and September 1991 reports of medical examination noted normal lungs and chest on examination.  In March 1977, January 1980, December 1983, December 1985, April 1985, February 1987 and March 1990 the Veteran's reports of medical history note no shortness of breath, pain or pressure in chest or chronic cough.  

A review of the Veteran's service treatment records show that there were no complaints of, treatment for, or a diagnosis of a lung or respiratory disorder during military service.  

The claims file includes a May 1997 diagnosis of asbestosis which was made upon examination for litigation related to post-service employment.  

The diagnosing physician, Dr. D.G. noted that he had reviewed the Veteran's provided occupational history for the Veteran noting that the Veteran worked at Kaiser Aluminum from February 1974 to June 1979 as a shipping clerk and from 1979 to 1981 as a general technician aide where he was exposed to pot room dust, which was largely asbestos.  It was noted that the Veteran served in the Navy from 1966 to 1968 working as an administrative supervisor and was exposed to asbestos in boiler rooms.  Dr. D.G. noted that a February 1997 x-ray showed minimal irregular opacities throughout both lung bases and that pulmonary function tests of February 1997 were normal.  Dr. D.G. stated that in his opinion, to a reasonable degree of medical certainly, the Veteran's chest x-ray changes were due to asbestosis which he acquired through his occupational exposure to asbestos.  

VA medical center and private treatment notes indicate that the Veteran had sudden onset shortness of breath and weakness and was found to have pulmonary embolism in November 2007.  

A July 2008 treatment note from Dr. G.G. noted that a May 2008 chest x-ray report compared with a December 2007 examination noted that previously noted focal infiltrate in the right lung base was no longer visualized.  A June 2008 treatment note from Dr. G.G. noted a resolved pulmonary embolism.  In an October 2008 treatment note from Dr. G.G., a diagnosis of asbestosis is provided.  It was noted that the Veteran had complaints of increasing shortness of breath, cough, postnasal drip and sinus congestion.  It was noted that chest x-rays were reviewed without a radiologist reports and that there was evidence of interstitial fibrosis in the lower lung zones.  An October 2009 treatment note included a finding of asbestos exposure but not asbestosis.  

A July 2011 VA general medical examination included the Veteran's reports of respiratory symptoms.  The Veteran stated that he developed respiratory problems around 1970 with a lot of mucus in the nose and mouth.  The Veteran reported that he was diagnosed with asbestosis by a private doctor.  Pulmonary examination did not demonstrate abnormal breath sounds.  A chest x-ray from July 2010 was described as demonstrating clear lung fields.  

The examiner noted that after reviewing the Veteran's claims file and collection claims for respiratory problems due to undiagnosed illness, the Veteran gave a history of asbestos exposure.  The examiner stated that it was noteworthy that the report of chest film in September 2003, October 2008 and July 2010 showed no findings of asbestosis.  The examiner stated that pulmonary impairment was undetermined at this time as a pulmonary function test done on July 13, 2011 remained no posted results and that the examiner was therefore unable to resolve the issue without speculation.  

During his June 2014 Board hearing, the Veteran described being sent to prepare the boiler to get his ship underway.  The Veteran stated that he picked up insulation, that he could not attest to the fact that it was asbestos but that he used only rags on his face to keep the dust out.  The Veteran stated he believed that he was exposed to asbestos while serving in the Navy.  He further explained that when employed at an  aluminum plant, he was made to use a respirator at all times when around the production of aluminum.  The Veteran explained that he had been diagnosed with asbestos in conjunction with a class action lawsuit.  He stated that ten years after service he began to have problems breathing and that he believed that a lung embolism was due to asbestos exposure.  He testified that no doctor had related his problems to asbestos exposure.  

The Veteran was afforded a VA examination in order to determine the etiology of any lung disability in August 2015.  It was noted that the examiner reviewed the claims file.  In the examiner's report the Veteran's medical history was discussed.  The Veteran recalled dust being present during service for which he wore an improvised mask to prevent inhalation.  He recalled this dust being present on voyages to and from Vietnam on the U.S.S. Paul Revere.

It was noted that the Veteran worked at Kaiser Aluminum during which he wore respiratory protection.  The Veteran explained that OSHA protection was in place and the Veteran did not think he was exposed but there was some likelihood that he may have been exposed to small amounts of asbestos, however this was to much less a degree than on the U.S.S. Paul Revere.

The Veteran was found to have multiple respiratory conditions.  Namely, the Veteran was found to have an elevated right hemi-diaphragm and a history of pulmonary embolism.  The examiner stated that these conditions were not due to in-service exposures and did not occur during service.  It was noted that the Veteran also had non-pulmonary conditions that would decrease exercise capacity: hypertension hypercholesterolemia, obesity, venous stasis, neuropathy, obstructive sleep apnea, and DJD of knees.

The VA examiner stated that the medical evidence established that the Veteran had an elevated right hemi diaphragm and a history of pulmonary embolism.  The examiner stated that these pulmonary conditions were not due to in-service exposures and did not occur during service.  The examiner explained that the Veteran's 1997 private diagnosis of asbestosis was not based upon the accepted criteria for a diagnosis of asbestosis which were plausible exposure with clinical/radiographic evidence of an interstitial lung disease and no alternative causes of interstitial lung disease.  In this case, the Veteran did not have CT evidence of an interstitial (or a pleural) lung disease.  It was noted that elevated hemi-diaphragm and pulmonary embolism were not due to asbestos exposure.  

The examiner stated that the Veteran did not have objective signs or symptoms involving the respiratory system which were the result of an undiagnosed illness.  He had objective evidence to support the diagnosis of hypertension, hypercholesterolemia, obesity, venous stasis, neuropathy, obstructive sleep apnea and degenerative joint disease of the knees, all of which de4creased exercise capacity.  The examiner stated that there was no degree of any currently or previously diagnosed respiratory disorder which was related to the Veteran's military service, exposure to asbestos or environmental factors in Southwest Asia.  

In considering a claim for service connection, the Board must weigh the probative value of all medical opinions submitted, with specific examination of multiple factors.  It may favor one medical opinion over another, provided it offers an adequate basis for doing so.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Having considered the evidence as a whole, the Board finds that the August 2015 VA opinion is persuasive and probative as the examiner provided a clear explanation based on the medical evidence of record and general medical knowledge.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Unlike Dr. D.G., the VA examiner is found to have reviewed the entirety of the record, to include the Veteran's service treatment records and to have provided more thorough findings and rationale.  Further, the examiner explained that Dr. D.G.'s 1997 findings of asbestosis were not based upon accepted criteria.  Additionally, Dr. D.G.'s later findings of asbestosis are rendered less probative weight as they are inconsistent, with Dr. G.G. finding that the Veteran had a disease, asbestosis in one treatment note, and merely exposure to asbestos in a later treatment note.  Further, the findings of the August 2015 VA examiner are bolstered by the July 2011 VA examiner.  That examiner was unable to provide a medical opinion regarding the Veteran's claim but does, significantly, note the many times in which the Veteran's lungs were found to be clear.   

The Board is cognizant of the Veteran's claims that he has a respiratory disorder which is related to his service.  However, although lay persons are competent to provide opinions on some medical issues as to the specific issue in this case, the etiology of a lung disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, while the Veteran may sincerely believe that he has a lung disorder which is due to service, he is not found to have the medical expertise to make such a determination.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's current lung disorder is not etiologically related to active military service.  Thus, the benefit of the doubt doctrine is not applicable in this case.  Accordingly, entitlement to service connection for a lung disorder is not warranted.



Forgetfulness and Sleep Disorder

The Veteran contends that symptoms of forgetfulness and sleep impairment are due to an undiagnosed illness secondary to his Southwest Asia service.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.

Service treatment records are silent for sleep impairment and forgetfulness.  

Post-service treatment records include an April 1998 letter from social worker S.S., the Veteran was found to have a long history of sleep disturbance due to nightmares.  A May 1998 letter from the Veteran's wife, V.B. noted the Veteran's trouble sleeping, noting that he did not sleep well and tossed and turned in his sleep, looking into the darkness and crying silently.  

In a November 1996 VA medical center mental hygiene treatment note, the Veteran reported nightmares that caused him to wake up crying.  Diagnoses of adjustment reaction with mixed emotional features and PTSD were provided.  

In a March 2000 VA examination for PTSD, the Veteran reported taking sleep medication but reported that he did not sleep well even with his medication.  The Veteran reported was his pain difficulty was sleep.  The examiner noted that the Veteran's major difficulties were sleep disturbance and anger, both of which were symptoms of PTSD.   

A January 2005 psychiatric VA medical center treatment note included the Veteran's reports of problems with sleep and concentration.  A diagnosis of PTSD was provided.

In a June 2006 VA examination, the Veteran reported trouble sleeping.  Behavioral observations and results of testing included a report that the Veteran was forgetful.  

In September 2006 statement the Veteran attributed sleep disturbance to his service and forgetfulness to service and exposure to fumes and "ammo cache destruction which contained Sarin Gas."  In December 2006 the Veteran attributed forgetfulness and sleep disorder to his service in Vietnam and unexplained Gulf War syndrome as well as to breathing oil well fumes and "oil sheen on skin and clothing."  

An October 2008 VA medical center treatment note includes a finding of poor sleep due to PTSD.  In an October 2009 statement, the Veteran reported that he had forgetfulness and sleep disorder due to undiagnosed illness noting that an ammo cache exploded in Iraq which contained sarin gas.  

At his June 2014 hearing, the Veteran reported that he began to notice that he was having problems remembering things during his second period of service.  The Veteran stated that he could not medically say that "oil and stuff was the cause of some brain illness or something going on."  He stated that his symptoms were not severe enough to go to sick bay and that he also felt that he forgot things due to lack of sleep.  The Veteran stated that he was tested for dementia and that tests were negative.  

In a May 2015 VA examination for PTSD, following a review of the Veteran's claims file and examination of the Veteran, the examiner stated:  [the Veteran's] reported sleep difficulties are symptoms of PTSD.  His reported forgetfulness is also related to PTSD symptoms in that his attention and concentration are impaired."  

As the Veteran's symptoms have been attributed to a service-connected disability and are not distinct disabilities, service connection is not warranted.

Significantly, here, the Veteran has alone reported that his sleep trouble and forgetfulness is due to his service, to include as due to exposure to chemicals in service and due to an undiagnosed illness.

In contrast, medical experts have on several occasions discussed these in the context of symptoms of service-connected PTSD as well as due to PTSD.  

As above, the Board finds the medical findings and conclusions are of more probative value than the Veteran's lay statements provided in the context of a claim for compensation benefits.  See Kahana, at 435; see also Jandreau, at 1377 n.4.  The Board finds that the Veteran experiences forgetfulness and has trouble sleeping but that these are not distinct disabilities but instead symptoms of PTSD.

The preponderance of the evidence is against a finding that the Veteran's sleep and forgetfulness symptoms are distinct disabilities which are related to service.  
The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung disorder, including wheezing and asbestosis is denied.

Service connection for forgetfulness and a sleep disorder is denied.


REMAND

In its January 2015 Board remand, the Board requested that the Veteran be afforded a VA examination in order to determine whether the Veteran had a hearing loss disability which was related to service.  Thereafter, in a May 2015 VA examination, the VA examiner determined that the Veteran's hearing loss was at least as likely as not related to his service.  In an August 2015 rating decision, the RO granted service connection for left ear hearing loss.  In that decision the RO stated "your right ear will be addressed in a separate rating decision."  Later, in a December 2015 rating decision, it was again noted that left ear hearing loss was granted and that the Veteran's right ear would be addressed in a separate decision.  

A later rating decision was not issued nor did the Veteran's August 2016 supplemental statement of the case address the issue of service connection for right ear hearing loss.  On remand, the RO must issue an SSOC on the issue of entitlement to service connection for right ear hearing loss.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The Veteran contends that he injured his back while off loading cargo around 1991.  He has described being hit in the head with a turn buckle.  The Veteran has also testified that he was hit in the right hip by an Abrams Tank.  He described progressive back pain since that time.  

In its January 2015 remand, the Board requested that the Veteran be scheduled for new VA examinations in order to determine the etiology of the Veteran's cervical and thoracolumbar disorders.  Thereafter in April 2015 the Veteran was afforded such VA examinations of the spine.  On examination, the Veteran was found to have degenerative disc disease and a disc bulge as well as degenerative arthritis of the lumbar spine.

The VA examiner provided no etiology opinion regarding the Veteran's cervical spine, regarding the Veteran's thoracolumbar and lumbar spine, the examiner stated that x-rays showed degenerative disc disease in 2003 and an MRI demonstrated mild degenerative disc disease, this did "not appear to have a direct relation to a specific accident or injury sustained while in service."

In a June 2016 VA examination, the Veteran's April 2015 examiner provided an addendum to his findings stating that after reviewing the Veteran's service treatment records, it was noted that the Veteran had a mild trauma months prior and in September 1991 was seen for a bump on the forehead and there were no reports of neck pain on that visit and that the Veteran did not report neck pain on separation from service.  The stated that there was no indication that current neck pain and degenerative changes noted in 2007 were directly related to the September 1991 incident.

Here, the Board finds the VA examinations to be speculative.  Moreover, the examiner notes an injury to the neck but does not note the Veteran's reported hip injury and fails to discuss the Veteran's reports of progressive pain since service.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  As such, the Board finds the examination inadequate and a new examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one).

Further, in May 2016, the Veteran was afforded a VA examination in order to determine the etiology of bilateral lumbar radiculopathy.  A July 2016 addendum to that report includes the VA examiner's finding that the Veteran's radiculopathy is secondary to degenerative disc and degenerative joint disease.  As those disabilities are remanded for further development, above, this issue may rely upon further development and the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined radiculopathy claim is therefore required as well.

The Veteran was afforded a VA examination in April 2015 for his right shoulder claim.  Following a review of the Veteran's claims file the examiner found that the Veteran's right shoulder disability "does not appear" to be directly related to military service.  Such statements are vague and speculative.  A new examination is warranted.

Turning to the Veteran's claim for a skin disorder, in June 2016, a VA examiner found that the Veteran had a diagnosis of stasis dermatitis which had a complicated etiology and is "multifactorial in its endpoint."  The examiner found that there was no way to tie the Veteran's medical service to his diagnosis unless there was an injury to the vascular system.  The examiner said that most commonly, stasis dermatitis is due to the normal aging process and it was "likely a normal part of aging in this Veteran and can be exacerbated by conditions that result in fluid overload of the body."

In an August 2007 treatment record the Veteran reported a rash on and on for forty years after service in the Philippines.  Service treatment records also demonstrate eczematous dermatitis in 1968 and recurrent acneiform rash on the back.  Further, the Veteran is shown to have rashes recurring all over his body to include his arm as shown in an April 2002 treatment note.  

While the examiner made an etiology opinion as to a single diagnosis, stasis dermatitis, the Veteran is shown to have had rashes for some time and treatment notes include fairly continuous symptoms for years of rashes, going against the argument that rashes are due to age.  A new VA examination which better addresses the Veteran's medical history is necessary.

In a May 2015 VA examination, a physician found that the Veteran had essential thrombocytosis.  The examiner stated that this was "an idiopathic condition of unknown etiology and stated that it was less likely than not due to service in SWA as it was not known to be caused by environmental exposures."  As the etiology of thrombocytosis is not fully provided, the examiner must determine whether this is a sign or symptom of an undiagnosed illness.  Moreover, an opinion as to whether the Veteran's thrombocytosis is directly related to service is required.  

Finally, anew examination is warranted for the Veteran's migraine headaches.  Following remand, in May 2016 a VA examiner found that while the Veteran did suffer a head injury in 1991 he did not have headaches until 1993 and headaches due to a head injury would not begin years thereafter.  In a July 2016 addendum, the VA examiner found that the Veteran's migraine symptoms were less likely than not related to a service-connected disability, to military service or as a sign or symptoms of an undiagnosed illness.  The examiner noted again that symptoms did not begin until several years after service and that "migraine headaches are not related to any specific exposure event in SWA which might cause an undiagnosed illness."  In so finding, the examiner makes an incorrect assumption about Gulf War related disabilities.  A new examination must be afforded to the Veteran in order to determine whether exposure is directly related to the Veteran's migraines, as opposed to an undiagnosed illness alone.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine whether any diagnosed cervical and thoracolumbar spine is related to his military service, including any injury therein.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must opine as to whether it is at least as likely as not that any currently or previously diagnosed spine disorder is related to his military service, to include as the result of injuries reported by the Veteran.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The Veteran must be afforded a VA examination to determine whether any previously or currently diagnosed right shoulder disorder is related to his military service, including any injury therein as documented in service treatment records showing complaints of right shoulder pain.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must opine as to whether it is at least as likely as not that any currently or previously diagnosed right shoulder disorder is related to his active military service, including the reports of treatment for right shoulder pain in the service treatment records.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded that appropriate VA examination for blood disorders.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must indicate whether it is at least as likely as not that any currently or previously diagnosed platelet disability is related to the Veteran's active service, to include service in Southwest Asia, or is the result of an undiagnosed illness.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded that appropriate VA examination for skin disorders to determine whether any skin disorder is related to his military service, including documented treatment for skin rashes during service.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must opine as to whether it is at least as likely as not that any previously or currently diagnosed skin disorder is related to the Veteran's active service, to include treatment for skin rashes during the Veteran's first period of active duty.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded the appropriate VA examination for his complaints of headaches.  The examiner must indicate if the Veteran's headaches is related to a known diagnosis, a service-connected disability, related to military service, or is a sign or symptom of an undiagnosed illness.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for service connection, to include service connection for right ear hearing loss remaining on appeal must be re-adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


